                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Jarrell Wilson

     v.
                                               Case No. 19-cv-127-PB
Northern Correctional Facility, Warden
other
FNU Riendeau


                                 ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated May 14, 2019 .     “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”        School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).
                                          /s/ Paul Barbadoro
                                         ____________________________
                                         Paul Barbadoro
                                         United States District Judge

Date: June 17, 2019


CC: Jarrell Wilson, pro se
